Upon consideration of the petition filed by Plaintiff and Third-Party Defendant on the 19th of April 2017 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of June 2017."
The following order has been entered on the motion filed on the 19th of April 2017 by Plaintiff and Third-Party Defendant to Consolidate Appeals:
"Motion Denied by order of the Court in conference, this the 8th of June 2017."